Exhibit 10(b)
 
EXECUTION VERSION
 
AMENDMENT NO. 2 TO AMENDED AND RESTATED LETTER OF CREDIT AGREEMENT
 
AMENDMENT NO. 2 dated as of May 1, 2013 (this "Amendment") to the Amended and
Restated Letter of Credit Agreement dated as of August 16, 2012 as amended
pursuant to Amendment No. 1 dated as of the date hereof (the "Credit Agreement")
among KENTUCKY UTILITIES COMPANY (the "Borrower"), the LENDERS from time to time
party thereto (the "Lenders"), SUMITOMO MITSUI BANKING CORPORATION, NEW YORK
BRANCH (successor to Banco Bilbao Vizcaya Argentaria, S.A., New York Branch), as
Administrative Agent and SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH,
as Issuing Lender.
 
RECITALS:
 
WHEREAS, the Lenders and the Borrower desire to amend the Credit Agreement to
extend the maturity date thereof and to modify the definition of "Applicable
Percentage".
 
NOW THEREFOR, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
Section 1.  Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.  Each reference to
"hereof", "hereunder", "herein" and "hereby" and each other similar reference
and each reference to "this Agreement" and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby and each reference to "thereof",
"thereunder", "therein" and "thereby" and each other similar reference to the
Credit Agreement contained in any other Loan Document shall, after this
treatment becomes effective refer to the Credit Agreement as amended hereby.
 
Section 2.  Amendments of Credit Agreement.
 
(a)  The definition of "Applicable Percentage" set forth in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety:
 
"Applicable Percentage" means, for purposes of calculating the applicable rate
for the Facility Fee for any day for purposes of Section 2.03(a), the
appropriate applicable percentage set forth below corresponding to the then
current highest Borrower's Ratings; provided, that, in the event that the
Borrower's Ratings shall fall within different levels and ratings are maintained
by both Rating Agencies, the applicable rating shall be based on the higher of
the two ratings unless one of the ratings is two or more levels lower than the
other, in which case the applicable rating shall be determined by reference to
the level one rating lower than the higher of the two ratings:
 

 
Borrower's Ratings
(S&P /Moody's)
Applicable Percentage for Facility Fees
Category A
> A from S&P / A2 from
Moody's
0.800%
Category B
> A- from S&P / A3 from
Moody's
0.900%
Category C
BBB+ from S&P / Baa1 from
Moody's
1.000%
Category D
BBB from S&P / Baa2 from
Moody's
1.125%
Category E
BBB- from S&P / Baa3 from
Moody's
1.300%
Category F
≤BB+ from S&P / Ba1
from Moody's
1.425%



 
(b)  The definition of "Termination Date" set forth in Section 1.01 of the
Credit Agreement is hereby amended by replacing the words "April 29, 2014" with
the words "May 1, 2016".
 
(c)  Each of Section 5.04(a) and 5.04(b) of the Credit Agreement is hereby
amended by replacing the words "December 31, 2010" with the words "December 31,
2012".
 
Section 3.  Representations of the Borrower:  The Borrower represents and
warrants that:
 
(a) immediately before and after giving effect to this Amendment on the
Effective Date, no Default or Event of Default shall have occurred and be
continuing; and
 
(b) the representations and warranties of the Borrower contained in the Credit
Agreement shall be true and correct on and as of the Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct as of such earlier date.
 
Section 4.  Conditions.  This Amendment shall become effective as of the date
when each of the following conditions shall have been satisfied (the "Effective
Date"):
 
(a) the Administrative Agent shall have received counterparts hereof signed by
each of the parties hereto or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex, facsimile or other written
confirmation from such party of execution of a counterpart hereof by such
party);
 
(b) the representations and warranties set forth in Section 3 shall be true and
correct and the Administrative Agent shall have received a certificate dated the
Effective Date signed on behalf of the Borrower by the Chairman of the Board,
the President, any Vice President, the Chief Administrative Officer, the Chief
Financial Officer, the General Counsel, the Chief Compliance Officer, the
Corporate Secretary, the Treasurer or any Assistant Treasurer of the Borrower
stating that the representations and warranties set forth in Section 3 are true
and correct;
 
(c) the Administrative Agent shall have received board resolutions and other
customary closing certificates and documentation as the Administrative Agent may
reasonably require;
 
(d) the Administrative Agent shall have received from counsel to the Borrower,
opinions addressed to the Administrative Agent and each Lender, dated the
Effective Date, in form and substance reasonably acceptable to the
Administrative Agent and covering such matters relating to this Amendment and
the Credit Agreement as the Administrative Agent shall reasonably request; and
 
(e) all costs, fees and expenses due to the Administrative Agent and the Lenders
on or before the Effective Date shall have been paid or waived.
 
Section 5.  Governing Law.  This Amendment  shall be governed by and construed
in accordance with the laws of the State of New York.
 
Section 6.  Full Force and Effect; Ratification.  Except as expressly modified
herein, all of the terms and conditions of the Credit Agreement are unchanged,
and, as modified hereby, the Borrower confirms and ratifies all of the terms,
covenants and conditions of the Credit Agreement.  This Amendment constitutes
the entire and final agreement among the parties hereto with respect to the
subject matter hereof and there are no other agreements, understandings,
undertakings, representations or warranties among the parties hereto with
respect to the subject matter hereof except as set forth herein.


Section 7.  Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 

   
KENTUCKY UTILITIES COMPANY
             
By: 
/s/ Daniel K. Arbough
   
Name:  Daniel K. Arbough
   
Title:  Treasurer

 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 

   
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH, as Administrative Agent,
Issuing Lender and Lender
             
By: 
/s/ James D. Weinstein
   
Name:  James D. Weinstein
   
Title:  Managing Director

 
 


 

--------------------------------------------------------------------------------

 

   
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender
 
             
By: 
/s/ Bradford Joyce
   
Name:  Bradford Joyce
   
Title:  Director

 


 

--------------------------------------------------------------------------------

 


 

   
UNION BANK, N.A., as Lender
 
             
By: 
/s/ Carmelo Restifo
   
Name:  Carmelo Restifo
   
Title:  Director

 
